[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 476 
In Banc.
Plaintiff moves to strike out the abstract of record on file herein for the reasons: (1) that it does not contain the amended complaint upon which the issues were joined and the case was tried; (2) "that the said record as filed contains from pages 21 to 615, inclusive, a purported record of the testimony taken during the trial of the said case, but this record is not complete and important evidence has been left out, and the consideration of the case on appeal upon such partial and incorrect record would tend to mislead the court"; and (3) "that the said abstract of record does not conform to the rules of this court and the printing of a purported and incomplete copy of the record together with the abstract of record in the same book is contrary to the rules of the supreme court."
If, in fact, issues were joined on an amended complaint and not the original complaint as set forth in the abstract of record, respondent, under rule 7 of the supreme court, may if he "shall deem the appellant's *Page 477 
abstract imperfect or unfair" file a supplemental or additional abstract setting forth such part of the record "as he shall deem necessary to a full understanding of the questions involved in the appeal." We are at a loss to understand why appellant should include in the abstract of record several hundred pages purporting to be a record of the evidence. The transcript of the evidence is on file. The printing of the evidence in the abstract is an unwarranted item of expense which could not be assessed as a disbursement on appeal. It violates the purpose and spirit of rule 11 of this court. Under the revised rules, assignments of error have no place in the abstract of record.
The motion to strike the entire abstract of record from the files is denied, but that portion thereof from page 21 to page 611, inclusive, is ordered stricken. Respondent may have 10 days from date hereof to file a supplemental abstract setting forth the alleged amended complaint, if he sees fit to do so.
RAND and McBRIDE, JJ., not participating.